                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No.      EDCV 17-1848 SVW (SS)                               Date: December 17, 2019
                                                                  Page 1 of 4

Title:        James Plas Sams v. County of Riverside, et al.


DOCKET ENTRY:            ORDER TO SHOW CAUSE WHY THE MAGISTRATE
                         JUDGE SHOULD NOT RECOMMEND THAT THIS
                         ACTION BE DISMISSED FOR FAILURE TO PROSECUTE
                         AND OBEY COURT ORDERS PURSUANT TO FEDERAL
                         RULE OF CIVIL PROCEDURE 41(b) DUE TO
                         PLAINTIFF’S FAILURE TO FILE A NOTICE OF
                         SUBMISSION (Dkt. No. 55)


PRESENT:
HONORABLE SUZANNE H. SEGAL, UNITED STATES MAGISTRATE JUDGE

     _Marlene Ramirez_               _______None_______                    __None__
         Deputy Clerk              Court Reporter/Recorder                 Tape No.

    ATTORNEYS PRESENT FOR PLAINTIFF:              ATTORNEYS PRESENT FOR DEFENDANTS:

                None Present                                     None Present

PROCEEDINGS: (IN CHAMBERS)

       In this civil rights action, Plaintiff, a California state prisoner proceeding pro se, has
alleged numerous federal and state law claims arising from his arrest on domestic violence
charges and the juvenile dependency proceedings following his arrest that resulted in his
daughter’s temporary removal from her parents’ care. The Court issued Orders dismissing
the original Complaint, the First Amended Complaint (“FAC”), and the Second Amended
Complaint (“SAC”) with leave to amend due to defects in pleading. (See Dkt. Nos. 14
(ODLA original Complaint); 18 (ODLA FAC); 24 (ODLA SAC)). 1

1
 A magistrate judge may dismiss a complaint with leave to amend without the approval of
a district judge. See McKeever v. Block, 932 F.2d 795, 798 (9th Cir. 1991) (“[T]he
dismissal of a complaint with leave to amend is a non-dispositive matter.”). Consistent
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No.     EDCV 17-1848 SVW (SS)                            Date: December 17, 2019
                                                              Page 2 of 4

Title:       James Plas Sams v. County of Riverside, et al.


        On March 20, 2019, Plaintiff filed the operative Third Amended Complaint, which
raised eight federal constitutional claims and ten state law claims against sixteen
Defendants. (“TAC,” Dkt. No. 39). On June 14, 2019, the Magistrate Judge issued a Report
and Recommendation recommending that all of Plaintiff’s claims be dismissed except for
one federal and two state law claims based on the TAC’s excessive force allegations, and
that all of the Defendants named in the TAC be dismissed except for the four individual
Defendants and three institutional Defendants against whom the excessive force claims were
brought. (“R&R,” Dkt. No. 42).

       The District Judge accepted the R&R’s recommendations and dismissed the above-
referenced claims and Defendants on July 10, 2019. (“Dismissal Order,” Dkt. No. 44).
After the District Judge’s Dismissal Order issued, Plaintiff filed Objections to the R&R,
(Dkt. No. 43), which the District Judge denied in a separate Order. (“Objections Order,”
Dkt. No. 45). On August 5, 2019, Plaintiff appealed the adverse rulings in the Dismissal
Order and the Objections Order to the Ninth Circuit. (Dkt. No. 46). The Ninth Circuit
denied the appeal for lack of jurisdiction on September 17, 2019 on the ground that the



with McKeever, the Court concluded that its Orders dismissing Plaintiff’s prior pleadings
were non-dispositive. However, as the Court advised Plaintiff, pursuant to Federal Rule of
Civil Procedure 72, a plaintiff who disagrees with even a non-dispositive ruling may file
an objection with the District Judge. See Bastidas v. Chappell, 791 F.3d 1155, 1162 (9th
Cir. 2015); see also Hunt v. Pliler, 384 F.3d 1118, 1124 (9th Cir. 2004) (“‘District court
review of even these nondispositive matters . . . can be compelled upon objection of the
party against whom the magistrate has ruled.’”) (quoting McKeever, 932 F.2d at 798).

Here, Plaintiff filed Objections to the District Judge following the dismissal of the FAC,
(Dkt. No. 19), and the SAC, (Dkt. No. 25), both of which included a motion to disqualify
the above-referenced Magistrate Judge. Plaintiff’s Objections/disqualification motions
were all denied. (See Dkt. Nos. 22, 27 & 32). Plaintiff appealed the denial of his second
disqualification motion to the Ninth Circuit, (Dkt. No. 28), which denied the appeal for
want of jurisdiction. (Dkt. Nos. 30, 33).
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.      EDCV 17-1848 SVW (SS)                            Date: December 17, 2019
                                                               Page 3 of 4

Title:        James Plas Sams v. County of Riverside, et al.


“orders challenged in the appeal are not final or appealable.” (Dkt. No. 48) (citing, inter
alia, Fed. R. Civ. P. 54(b)).

        On September 20, 2019, the Magistrate Judge authorized service of the TAC, as
modified by the District Judge’s Dismissal Order, (Dkt. No. 49), and ordered the United
States Marshals Service (“USMS”) to serve the TAC on the surviving Defendants. (Dkt.
No. 51). That same day, the Court issued an Order re Service of Process in which it ordered
Plaintiff to complete a USM-285 form for each Defendant so that the USMS could effect
service of process. (“Service Order,” Dkt. No. 50, at 2). Plaintiff was further ordered to
return the completed forms with a Notice of Submission “no later than November 4, 2019.”
(Id.) (emphasis omitted).

       Instead of completing the USM-285 forms and filing a Notice of Submission, as
required by the Court’s Service Order, on October 21, 2019, Plaintiff filed a Notice of
Election to Stand on the Third Amended Complaint. (“Notice of Election,” Dkt. No. 55).
In the Notice of Election, Plaintiff complained that the TAC, as amended by the District
Judge’s Dismissal Order, is “extremely weakened.” (Id. at 1). Rather than pursue the three
surviving claims against the seven surviving Defendants, Plaintiff states that he “elects to
stand on the TAC [prior to the Dismissal Order] and take an appeal.” (Id.). However,
Plaintiff did not expressly seek dismissal of his surviving claims, and it is unclear if that
was Plaintiff’s intent.

        Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, within fourteen (14) days
of the date of this Order, why the Magistrate Judge should not recommend that this action
be dismissed with prejudice for failure to prosecute. Plaintiff may discharge this Order by
filing either (1) completed USM-285 forms for each of the surviving Defendants, along with
a Notice of Submission, so that the USMS may effect service of the TAC, as modified; or
(2) a declaration explaining why Plaintiff is unable to do so. Plaintiff is expressly warned
that the failure to timely file a response to this Order will result in a recommendation
that this action be dismissed with prejudice for failure to prosecute and obey court
orders pursuant to Federal Rule of Civil Procedure 41(b).
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No.      EDCV 17-1848 SVW (SS)                                Date: December 17, 2019
                                                                   Page 4 of 4

Title:        James Plas Sams v. County of Riverside, et al.


       In the alternative, if Plaintiff no longer wishes to pursue his excessive force
claims, he may request a voluntary dismissal of this action pursuant to Federal Rule
of Civil Procedure 41(a). A Notice of Dismissal form is attached for Plaintiff’s
convenience. However, Plaintiff is cautioned that any voluntarily dismissed claims may be
subject to a statute of limitations defense if Plaintiff seeks to reassert them in a later action.
See Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (prisoners’ claims that were
dismissed with prejudice and without leave to amend by district court under Rule 12(b)(6)
were preserved for appeal, but “voluntarily dismissed claims . . . [are] waived if not repled);
McCollum v. Cal. Dept. of Corr. and Rehabilitation, 647 F.3d 870, 876 & n.4 (9th Cir. 2011)
(prisoner plaintiffs voluntarily dismissed claims that had survived a motion to dismiss in
order to appeal other claims that had been dismissed by the district court as untimely or
unexhausted); Schnauder v. Givens, 679 Fed. Appx. 8, *10 n.1 (2d Cir. 2017) (prisoner
voluntarily dismissed civil rights claims against individual defendants “to pursue an
immediate appeal of claims against the institutional defendants,” which the district court
had dismissed pursuant to Rule 12(b)(6)).

       The Clerk of the Court is directed to attach the requisite number of blank USM-
285 forms for Plaintiff’s convenience should he elect to pursue his claims against the
surviving Defendants, and to serve a copy of this Order, with the attachments noted above,
upon Plaintiff at his address of record.

         IT IS SO ORDERED.




MINUTES FORM                                                                                    00:00
CIVIL-GEN                                                                 Initials of Deputy Clerk mr
